VASHBURN, J.
Epitomized Opinion
This was an action brought by some of the chil-ren of Barnhart Spindler, claiming that the pur-hasers of certain real estate from the wife óf the eceased had no interest in a certain farm. Spindler ied leaving a will which contained a provision: to have and to hold the same to herself and her heirs and assigns forever.” The only property which the deceased left was the farm in question. The heirs maintained that under this provision the wife only got a life estate in the premises and therefore could not sell the feé simple to the defendants. The Common Pleas Court held for the defendants, whereupon plaintiffs prosecuted error. In sustaining the judgment of the lower court, the Court of Appeals held:
1. Ordinarily the word “heirs” in will* and deeds is regarded as a word of limitation and not of purchase, unless. there is something in the instrument showing it was employed in a different sense than that annexed to it by law.
2. As there is nothing in the facts of this case which raises any doubt as to the intention of Spindler when he used the words in question in his will, it was clearly his intention to give his wife a fee simple estate, and consequently the defendants . secured a good title from her.